Citation Nr: 0524484	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-29 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for cervical spine degenerative disc disease and stenosis, 
status post discectomy.

2.  Entitlement to an initial rating in excess of 30 percent 
for scaphoid fracture, avascular necrosis and degenerative 
changes of the left wrist.

3.  Entitlement to an initial rating in excess of 10 percent 
for bronchitis and reactive airway disease, prior to 
September 3, 2003.

4.  Entitlement to an initial rating in excess of 30 percent 
for bronchitis and reactive airway disease, from September 3, 
2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until his 
retirement in January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in February 2003, the Regional 
Office (RO) granted service connection for cervical spine 
stenosis, status post discectomy, evaluated as 20 percent 
disabling; a left wrist disability, evaluated as 20 percent 
disabling; and for bronchitis and reactive airway disease, 
evaluated as 10 percent disabling.  Each of these ratings was 
effective February 1, 2003.  The veteran disagreed with the 
assigned evaluations.  In June 2003, a decision review 
officer at the RO increased the evaluations assigned for the 
veteran's service-connected cervical spine and left wrist 
disabilities to 30 percent, effective February 1, 2003.  
Based on the receipt of additional evidence, the RO, in a 
rating action dated in June 2004, assigned a 30 percent 
evaluation for bronchitis and reactive airway disease, 
effective September 3, 2003.  

The Board notes that a statement of the case issued in June 
2003 also addressed the issues of entitlement to an increased 
rating for plantar fasciitis of each foot, status post 
septoplasty, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  A Statement in Support of Claim dated in July 
2003 reflects the fact that the veteran withdrew his claim 
for increased ratings for plantar fasciitis and status post 
septoplasty.  In addition, a rating decision dated in August 
2003 granted the veteran's claim for a total rating, 
effective February 1, 2003.  Finally, the Board observes that 
a Statement in Support of Claim dated in January 2004 
discloses that the veteran withdrew his claim for an 
increased combined schedular evaluation that had been the 
subject of a statement of the case issued in October 2003.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for cervical spine stenosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Ankylosis of the left wrist, if present, has not been 
shown to be unfavorable. 

2.  Prior to September 3, 2003, the veteran's bronchitis was 
mild and did not require more than intermittent inhalational 
or oral bronchodilator therapy.

3.  Effective September 3, 2003, the veteran's bronchitis 
required inhalational anti-inflammatory medication, but the 
veteran did not need monthly visits to a physician for care 
of exacerbations or three courses of treatment with systemic 
corticosteroids.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for 
scaphoid fracture, avascular necrosis and degenerative 
changes of the left wrist is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2004)

2.  An initial evaluation in excess of 10 percent for 
bronchitis and reactive airway disease, prior to September 3, 
2003, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

3.  An initial evaluation in excess of 30 percent for 
bronchitis and reactive airway disease, effective September 
3, 2003, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in October 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his increased rating claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
service department records, VA outpatient treatment records 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

	I.  Scaphoid fracture 

The veteran was afforded a VA examination of the joints in 
July 2002.  It was reported that he had pain, weakness and 
stiffness in the left wrist, and that sometimes it gave way.  
It was further indicated that a left wrist fusion was going 
to be performed shortly.  The examination report reflects the 
fact that the veteran is right-handed.

An operative report from a private medical facility reveals 
that the veteran underwent a scaphoid excision, and 
intercarpal arthrodesis, and bone graft from the left distal 
radius, in August 2002.  

A report from a private occupational therapist in March 2003 
reveals that the veteran's left wrist had 28 degrees of 
active dorsiflexion, but active palmar flexion was limited to 
12 degrees.  When at rest, the left wrist was positioned in 
8-10 degrees of radial deviation and the veteran had 2-3 
degrees of available active ulnar deviation from neutral.  It 
was further reported that the strength in the veteran's left 
forearm was significantly decreased.  

The physician who performed the surgery on the veteran's left 
wrist reported, in a statement dated in March 2003, that he 
had last seen the veteran earlier that month.  At that time, 
dorsiflexion of the left wrist was limited to 30 degrees; 
volar flexion was to 20 degrees; radial deviation was to 35 
degrees; ulnar deviation was to 10 degrees; and pronation and 
supination were to 90 degrees.  X-ray studies revealed 
excellent healing of the intercarpal arthrodesis.  The 
physician indicated that the veteran could resume full 
activities without restriction.  He commented that the 
veteran's prognosis was good for a good functioning wrist and 
hand, although he would anticipate a 40-60 percent reduction 
of normal wrist motion and associated permanent impairment as 
a result of the severe preoperative wrist arthrosis.  He 
added that the veteran had not reached maximum medical 
improvement.

In a statement dated in March 2003, a service department 
physician summarized the treatment the veteran had received 
for his left wrist.  It was related that the veteran had 79 
formal therapy sessions, at the conclusion of which he was 
ordered to continue a home therapy program.  The physician 
stated that the veteran could expect a 40-60 percent 
reduction of his preoperative wrist motion.  He added that 
the limitations in motion and strength had significantly 
impacted the veteran's ability to complete daily work, and 
that he took medication daily to ease the pain and swelling.  
The impression was that the veteran's left scaphoid had been 
removed and all remaining carpal bones had been fused, 
resulting in severe ankylosis of the left wrist.  Active 
dorsiflexion was approximately 28-30 degrees; active palmar 
flexion was limited to 12 degrees; radial deviation was to 35 
degrees; and ulnar deviation was to 10 degrees.

A VA general medical examination was conducted in August 
2003.  On examination of the veteran's left wrist, he had 
virtually no range of motion.  Dorsiflexion was to 5 degrees; 
palmar flexion was to 15 degrees; and he essentially had no 
radial or ulnar deviation.  It was indicated that it was a 
little bit tender for him to perform these movements.  The 
pertinent diagnosis was avascular necrosis of the scaphoid of 
the left wrist with subsequent fusion and decreased range of 
motion and muscle strength of the wrist and hand.

The veteran was afforded a VA examination of the joints in 
April 2004.  He complained of intermittent pain of 0-2/10 
with weakness, stiffness, and swelling in the fingers and 
knuckles, giving way at the wrist and a feeling of giving way 
in his grip.  It was also reported that he had locking 
secondary to the surgical fusion and lack of endurance in the 
hand.  The veteran added that he took medication on a daily 
basis for his left wrist, as well as for his neck and feet.  
He also performed exercises daily for his left wrist.  He 
noted that he wore a Velcro-closing type of glove with rubber 
bands to prevent flexion contractures in the fingers on his 
left hand.  He described having flare-ups of his left wrist 
condition, typically precipitated by changes in weather and 
over-usage.  He claimed that he also had spontaneous 
episodes, and related that he had shooting muscle spasms in 
his left forearm.  During the flare-ups, the veteran asserted 
that his discomfort was 4/10, and that he had two episodes 
per week, lasting 15-20 seconds total duration.  He 
maintained that during the flare-ups, there was no change in 
his range of motion or functional impairment.  

An examination of the left wrist revealed that dorsiflexion 
was from 0-5 degrees; palmar flexion was from 0-20 degrees, 
with an apparent ankylosis at a resting position of comfort 
at 10 degrees of radial deviation.  It was further noted that 
radial deviation was possible from 10-20 degrees, giving a 
total range of motion of approximately 10 degrees of the left 
wrist.  The examiner stated that there were no objective 
findings of pain, weakness, excessive fatigability, 
incoordination or lack of endurance.  He added that the 
veteran had an altered resting position of 10 degrees radial 
angulation and limited range of motion.  He also stated that 
there was no indication of loss in range of motion due to 
repetitive use.  There was no evidence of effusion, redness 
or local heat.  No muscle spasms were identified during the 
examination.  The diagnosis was fracture of the left 
scaphoid, status post fusion procedure, with residual radial 
deviation at 10 degrees, fixed, with decreased range of 
motion of 10 degrees radial to 20 degrees radial, with a 
total range of motion of 10 degrees.

II.  Bronchitis and reactive airway disease 

A July 2002 report from the asthma and allergy clinic of a 
service department facility discloses that the veteran had 
been seen for several years.  It was reported that about 
twice a month he had an exacerbation of shortness of breath 
and chest tightness.  It was noted that he had undergone a 
histamine challenge the previous month and that the findings 
were consistent with hyperresponsiveness to very mild amount 
of histamine.  It was further reported that the veteran had a 
diagnosis of mild intermittent asthma, and that he was not on 
any baseline medications for it.  He did require Proventil 
for periodic symptom relief.  

On VA respiratory examination in July 2002, the veteran's 
chest was clear.  

A pulmonary function study in July 2002 showed that post 
bronchodilator forced expiratory volume in one second was 100 
percent of predicted and forced expiratory volume in one 
second/forced vital capacity was 78 percent.  It was 
indicated that spirometry, lung volumes and diffusion 
capacity were within normal limits.  

A VA respiratory examination was conducted in October 2002, 
while the veteran was on active duty.  The veteran reported 
having had numerous episodes of reactive airway disease, 
bronchitis and sinusitis, and that he had had a number of 
regimens of allergy shots.  He complained of an occasional 
cough, and stated that mild dyspnea on exertion occurred.  He 
indicated that he was an asthmatic.  He related that the only 
medications he used were Allegra and Sudafed, and he added 
that he kept an inhaler with him that he used three to four 
times a month.  He claimed that he was on steroids once in 
the past year for breathing problems, but there had been 
times in the past that he was on up to four courses of 
steroids in a year.  An examination revealed that the chest 
was clear.  No wheezing was noted.  The pertinent diagnosis 
was mild intermittent asthma.  

The veteran was again afforded a respiratory examination by 
the VA in July 2003.  The examiner noted that he reviewed the 
claims folder.  The veteran reported that he took an oral 
agent for asthma and his allergies.  He added that his asthma 
was problematic year round, but that it was worse during 
allergy season.  He claimed that during a good month, he 
could use his inhaler up to three times a month, but that 
recently, he had been using it sometimes four times a week.  
He denied much true significant shortness of breath.  He 
indicated that he mostly had occasional wheezing and a cough.  
The examiner commented that it appeared that much of the 
veteran's cough was coming from a persistent postnasal 
drainage, which was more allergy oriented than true asthma, 
but that it sounded as if his asthma had a strong allergy 
component and was largely triggered by allergens.  

An examination disclosed that the veteran's lungs were 
completely clear to auscultation and he had good deep 
inspirations.  A pulmonary function study disclosed that post 
bronchodilator forced expiratory volume in one second was 98 
percent of predicted and that forced expiratory volume in one 
second/forced vital capacity was 79 percent.  The diagnosis 
was mild, well-controlled asthma, with a strong allergy 
component.  The examiner commented that the veteran's asthma 
should not impact on sedentary employment.  He indicated that 
the veteran could perform physical work, although heavy 
exertional type physical work in the heat and humidity might 
well be problematic and troubling for him.  

On VA general medical examination in August 2003, the veteran 
reported that he had recently been prescribed Singulair and 
that it helped somewhat.  He said that he was having more 
problems with his congestion and asthma in May and June, and 
that he was using an inhaler once a day.  He added that in 
the last month, he used the inhaler about once a week, but 
took Singulair at least once a day.  An examination of the 
lungs revealed that they were clear to auscultation.  The 
pertinent diagnosis was asthma.  

A pulmonary function study at a service department facility 
in September 2003 was interpreted as showing possible early 
obstructive impairment, which was suggested by a reduced 
"FEF" and normal forced vital capacity and forced 
expiratory volume in one second.  It was indicated that the 
finding could be due to a mild degree of small airway disease 
and/or the earliest stages of emphysema.  Repeat testing 
following bronchodilator administration was recommended.  

Service department medical records disclose that the veteran 
was seen on September 3, 2003.  An examination showed that 
respiratory effort was normal, and the lungs were clear to 
auscultation.  The pertinent assessment was extrinsic asthma.  
A trial of Advair was prescribed.  After being seen in 
November 2003, the dosage of Advair was increased.  The 
veteran was seen in December 2003 and reported that he had 
flu symptoms for one week.  An examination revealed 
expiratory crackles/wheezes.  The pertinent assessment was 
asthma, post viral exacerbation.  Prednisone was prescribed.

The veteran was again afforded a VA respiratory examination 
in April 2004.  The examiner noted that the veteran's 
outpatient record was available for review.  It was reported 
that the veteran had a long history of documented reactive 
airway disease, primarily of an allergic component.  It was 
further indicated that the veteran took medication daily for 
asthma, rather than on an as needed basis.  The veteran 
related that he had had a recent episode of bronchitis with 
an asthmatic component, combined with sinusitis in February 
2004.  He claimed that he had an average of three to five 
episodes of bronchitis and exacerbations of reactive airway 
disease on an annual basis.  The examiner stated that the 
veteran was currently asymptomatic.  On examination, the 
lungs were clear to auscultation and percussion anteriorly 
and posteriorly.  There were no rales, wheezes of rhonchi.  
There was good diaphragmatic excursion.  There was no 
appearance of excessive respiratory muscle recruitment.  A 
pulmonary function study showed that post bronchodilator 
forced expiratory volume in one second was 89 percent of 
predicted and forced expiratory volume in one second/forced 
vital capacity was 82 percent of predicted.  It was concluded 
that spirometry, lung volumes and diffusion capacity were all 
within normal limits.  The diagnoses were chronic reactive 
airway disease, strong allergy component, and episodes of 
bronchitis and maxillary sinusitis requiring physician care.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for bronchitis and 
reactive airway disease and for a left wrist disability, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

	I.  Left wrist 

A 40 percent evaluation may be assigned for ankylosis of the 
wrist of the minor extremity, unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation.  In any 
other position, except favorable, a 30 percent evaluation may 
be assigned.  Diagnostic Code 5214.

The veteran asserts that a higher rating is warranted for his 
left wrist disability.  It is noted that it is evaluated 
based on ankylosis.  Ankylosis has been defined as the 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, at 86 (27th ed. 1988).  Coyalong v. West, 
12 Vet. App. 524, 528 (1999).

There is some conflict in the record as to whether the 
veteran's left wrist is manifested by ankylosis.  In this 
regard, the Board notes that when the veteran was examined by 
the VA in August 2003, it was reported that he had virtually 
no motion in the wrist.  At the time of the most recent VA 
examination, conducted in April 2004, the examiner indicated 
that the veteran had apparent ankylosis at a resting position 
of comfort at 10 degrees of radial deviation.  Yet, all 
examinations of record demonstrate that the veteran has at 
least some movement of the left wrist.  Even during the 
August 2003 VA examination, dorsiflexion was to 5 degrees and 
palmar flexion was to 15 degrees.  Even if the Board were to 
assume the wrist is ankylosed, there is no objective evidence 
in the record that shows that it is unfavorable.  Such a 
finding is required in order to assign a 40 percent 
evaluation.  The Board concludes, accordingly, that the 
medical findings on examination are of greater probative 
value than the veteran's statements concerning the severity 
of his left wrist disability.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 30 percent for scaphoid fracture, 
avascular necrosis and degenerative changes of the left 
wrist.  

	II.  Bronchitis and reactive airway disease 

A 60 percent evaluation may be assigned for bronchial asthma 
when forced expiratory volume in one second is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
When forced expiratory volume in one second is 56-70 percent 
predicted, or; forced expiratory volume in one second/forced 
vital capacity of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication, a 30 percent evaluation may be 
assigned.  When forced expiratory volume in one second is 71 
to 80 percent predicted, or; forced expiratory volume in one 
second/forced vital capacity of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy, a 
10 percent evaluation may be assigned.  Diagnostic Code 6602.

The veteran asserts that a rating in excess of 10 percent is 
warranted for bronchitis and reactive airway disease prior to 
September 3, 2003, and that a rating in excess of 30 percent 
is appropriate from that date.  

The record demonstrates that the 10 percent evaluation was 
assigned based on medical records while the veteran was still 
in service.  In this regard, the Board observes that a VA 
examination in October 2002 showed that there were no 
wheezes.  It is also significant to point out that a 
pulmonary function study several months earlier was within 
normal limits.  Similarly, the findings on a pulmonary 
function study in July 2003 also established that a higher 
rating was not warranted.  In this regard, the Board notes 
that the VA examiner at that time concluded that the 
veteran's asthma was mild and well controlled.  There is no 
objective evidence in the record that the veteran's 
bronchitis and reactive airway disease required daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication prior to September 3, 2003.

With respect to the claim that an evaluation in excess of 30 
percent is warranted for the veteran's asthma from September 
3, 2003, the evidence demonstrates that Advair was first 
prescribed for him on that date.  Thus, the 30 percent 
evaluation is appropriate.  However, while the evidence shows 
that the veteran has on occasion had steroids for his 
pulmonary disability, he has not had a course of them at 
least three times a year.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his bronchitis with 
reactive airway disease.  In contrast, the Board concludes 
that the medical findings on examination are of greater 
probative value and they do not show that a rating in excess 
of 10 percent prior to September 3, 2003 was warranted, or 
that more than 30 percent is currently warranted. The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for bronchitis with 
reactive airway disease.


ORDER

An initial evaluation in excess of 30 percent for scaphoid 
fracture, avascular necrosis and degenerative changes of the 
left wrist is denied.

An initial rating in excess of 10 percent for bronchitis and 
reactive airway disease, prior to September 3, 2003, is 
denied.

An initial evaluation in excess of 30 percent for bronchitis 
and reactive airway disease, from September 3, 2003, is 
denied.


REMAND

The veteran also asserts that an initial evaluation in excess 
of 30 percent is warranted for cervical spine stenosis.  The 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
A review of the record demonstrates that the veteran has not 
been afforded a VA examination of his cervical spine 
following his retirement from service.  Under 38 C.F.R. 
§ 3.326(a) (2004), a VA examination will be authorized where 
there is a possibility of a valid claim.

During a hearing at the RO in January 2004, the veteran 
testified that he was being treated at the pain clinic at 
University of Nebraska Medical Center in Omaha, NE.  It is 
not clear that all such records have been associated with the 
claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical spine 
disability since his retirement from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA neurological examination to determine 
the nature and extent of his cervical 
spine disability.  The examiner should 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


